34 Mich. App. 673 (1971)
192 N.W.2d 73
PEOPLE
v.
JIMMIE RAGLAND
Docket No. 10211.
Michigan Court of Appeals.
Decided June 28, 1971.
*674 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Michael R. Mueller, Assistant Prosecuting Attorney, for the people.
Charles Rubinoff, for defendants on appeal.
Before: T.M. BURNS, P.J., and R.B. BURNS and FITZGERALD, JJ.
PER CURIAM.
Defendants Jimmie and Norman Ragland were found guilty of second degree murder;[1] defendants Johnnie and Jessie Ragland were found guilty of manslaughter.[2] The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
Defendants Jimmie and Norman Ragland did not make a motion for a new trial and are here attacking the weight of the evidence. Not having made the requisite motion, that issue is foreclosed from review. People v. Mattison (1970), 26 Mich App 453. Defendants Johnnie and Jessie Ragland also failed to move for a new trial, but this does not prevent them from pressing their claim that the evidence was legally insufficient. They were charged as accessories, the people contending that they aided and abetted the commission of this homicide.[3] While there is no evidence that either Johnnie or Jessie actually shot the deceased, they were involved throughout; and there was certainly enough evidence to go to the jury under the standard of People v. Hogan (1967), 9 Mich App 78.
*675 A complete review of the transcript in this case reveals that the questions presented are so insubstantial as to warrant no argument or formal submission.
Accordingly, the people's motion to affirm is granted.
NOTES
[1]  MCLA § 750.317 (Stat Ann 1954 Rev § 28.549).
[2]  MCLA § 750.321 (Stat Ann 1954 Rev § 28.553).
[3]  MCLA § 767.39 (Stat Ann 1954 Rev § 28.979).